Rice, J.,
charging the jury with respect to the measure of damages, said:
If you find from the evidence that the plaintiff, under the terms of the lease, was entitled to the possession of the inclosed lot, at the rear of the garage, then your verdict should be in favor of the plaintiff for the loss and injury which he has sustained by reason of the failure of defendants to perform their agreement in full; the measure of damages being the difference between the rental value of the land and premises of which he was given possession, and the rental value of all the premises, including the enclosed lot in question, taking into consideration the value of the land he did not get in connection with the land and premises as a whole, as adaptable to the purposes for which it was leased, as the same may appear from the evidence.